United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
      ___________

      No. 03-1877
      ___________

Vernon Parker,                            *
                                          *
            Appellant,                    *
                                          *
      v.                                  *
                                          *
Det. John Matthews; Det. Severson;        *
Emmet Warkenthien, Police Officer for *
City of Sioux Falls; City of Sioux Falls, *
South Dakota, Minnehaha County            *
Detectives,                               *
                                          *
            Appellees.                    *
      ___________                             Appeals from the United States
                                              District Court for the
      No. 03-1899                             District of South Dakota.
      ___________
                                              [UNPUBLISHED]
Vernon Parker,                           *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         *
Det. John Matthews; Det. Severson;       *
City of Sioux Falls, South Dakota,       *
Minnehaha County Detectives,             *
                                         *
             Appellees.                  *

                                   ___________
                          Submitted: August 14, 2003
                              Filed: August 19, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       South Dakota inmate Vernon Parker filed these actions under 42 U.S.C. §
1983, each arising from a series of allegedly abusive encounters with law
enforcement officers in Sioux Falls. The district court dismissed both prior to service
for failure to state a claim. Parker appeals, and we reverse in the first case and affirm
in the second.

       According to Parker's complaints, he was falsely arrested by Detectives
Matthews and Severson in February 2002 and jailed for seven weeks before he was
able to make bail. He alleges that after his release, detectives regularly followed him
around town. In April 2002, Matthews and Severson accused him of having drugs,
threatened to have his bail revoked if he did not tell the truth, and arrested him for
attempting to possess a controlled substance. They stopped him again in June 2002
as he was leaving a Sioux Falls bar with a friend. According to the police report of
the stop which Parker attached to his complaints, Matthews and Severson turned their
car around to check a red Buick “parked on the north side of the Sportsmans bar with
an unknown black male standing alongside.” Parker alleged that the two officers
forcefully pulled him from the car and interrogated him and his companion regarding
alleged possession of drugs. His companion attempted to flee and discarded a bag of
crack cocaine, but was quickly captured. Although the companion indicated Parker
knew nothing about the drugs, Parker was taken to the station for questioning and
charged with conspiracy to distribute crack cocaine.




                                          -2-
      Parker's two § 1983 claims were filed against the City of Sioux Falls and a
number of law enforcement officers, claiming constitutional violations. The district
court dismissed both cases, reasoning that Parker's claims of false arrest,
unconstitutional searches, and fabrication of evidence were barred by Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994) (where success of § 1983 claim would
necessarily imply invalidity of conviction, plaintiff must prove conviction has been
reversed, expunged, or called into question), and that his claims of police harassment
and use of excessive force did not rise to the level of a constitutional violation.

       We conclude that preservice dismissal was not warranted in the first case.
Accepting the allegations in the complaints as true, we cannot say that Parker's false
arrest claims are barred by Heck. See Moore v. Sims, 200 F.3d 1170, 1171-72 (8th
Cir. 2000) (per curiam); Whitmore v. Harrington, 204 F.3d 784, 784-85 (8th Cir.
2000) (per curiam). Moreover, allegations that Parker was stopped and searched
solely because of his race and that defendants used unnecessary force during his
arrest were sufficient to avoid preservice dismissal. See Buffkins v. City of Omaha,
922 F.2d 465, 469-70 (8th Cir. 1990) (race alone does not create reasonable and
articulable suspicion of criminal activity), cert. denied, 502 U.S. 898 (1991); Guite
v. Wright, 147 F.3d 747, 750 (8th Cir. 1998) (right to be free from excessive force
during arrest is clearly established right under Fourth Amendment).1

       We affirm the dismissal of the second of Parker’s complaints, however, as it
is essentially repetitive of the first, and the latter may be amended on remand if
appropriate. See Missouri ex rel. Nixon v. Prudential Health Care Plan, Inc., 259


      1
        Although Parker alleges only official capacity claims against the officers and
did not allege his rights were violated pursuant to a custom or policy, we decline to
affirm on that basis alone. If Parker had had notice of possible dismissal, he could
have sought leave to amend his complaints to state individual capacity claims against
the officers. See Good v. Dauphin County Soc. Servs. for Children & Youth, 891
F.2d 1087, 1096 (3d Cir. 1989).

                                         -3-
F.3d 949, 954 (8th Cir. 2001) (plaintiff may not pursue multiple federal suits against
same parties involving same controversy at same time).

        Accordingly, we affirm case 03-1899, and reverse and remand for further
proceedings in case 03-1877. We grant Parker leave to proceed in forma pauperis;
the filing fee shall be assessed and the collection details left to the district court. See
Henderson v. Norris, 129 F.3d 481, 484-85 (8th Cir. 1997) (per curiam).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-